DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eunyoung Lee on 6/15/21.
The application has been amended as follows:
IN THE CLAIMS
The claims have been amended as follows:
Claim 1 (Currently amended): A dialogue processing system using speech act control, comprising: 
a main speech act unit which processes a purposed utterance having a set purpose, and 
a free speech act unit which (i) finds candidate return inducing paths which connect between the free utterance and the purposed utterance, and (ii) selects an optimal path among the candidate return inducing paths, and (iii) processes the free utterance using the optimal path,
  	wherein the optimal path is determined by using (i) the number of nodes placed between the free utterance and the purposed utterance, (ii) similarity between the free utterance and the purposed utterance, (iii) correlation between the response utterance and the last node of the optimal path, or (iv) a combination thereof[[.]],
wherein the main speech act unit comprises: 
a first main speech act unit which processes the purposed utterance, wherein the purposed utterance is a multi-turn, and 
a second main speech act unit which identifies whether or not the purposed utterance is deviated and, when a deviation of the purposed utterance occurs, changes authority of speech act control to the free speech act unit.,
wherein the second main speech act unit checks whether or not an utterance of a user is deviated from the purposed utterance and changes the authority of the speech act control to the free speech act unit when the utterance of the user is determined as the free utterance.

Cancel Claims 2-3.

Claim 8 (Currently amended): An operation method of a dialogue processing system using speech act control, comprising the steps of: 
upon receipt of a purposed utterance having a set purpose, performing a main speech act, 
upon receipt of a free utterance deviating from the purposed utterance, performing a free speech act which includes,
(i) finding candidate return inducing paths which connect between the free utterance and the purposed utterance, 
(ii) selecting an optimal path among the candidate return inducing path, and 
(iii) processing the free utterance using the optimal path [[.]],
wherein the optimal path is determined by using (i) the number of nodes placed between the free utterance and the purposed utterance, (ii) similarity between the free utterance and the purposed ,
wherein the step of performing the main speech act comprises: 
processing the purposed utterance, wherein the purposed utterance is a multi-turn, and
identifying whether or not the purposed utterance is deviated and
when a deviation of the purposed utterance occurs, changing authority of speech act control to perform the free speech act,
wherein the step of identifying whether or not the purposed utterance is deviated includes: checking whether or not an utterance of a user is deviated from the purposed utterance and changing the authority of the speech act control to perform the free speech act unit when the utterance of the user is determined as the free utterance.

Allowable Subject Matter
This communication is in response to the Amendment filed on 04/20/21 and telephone interview conducted on 06/15/21.
Claims 1 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 8 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “A dialogue processing system using speech act control, comprising: a main speech act unit which processes a purposed utterance having a set purpose, and a free speech act unit which (i) finds candidate return inducing paths which connect between the free utterance and the purposed utterance, and (ii) selects an optimal path among the candidate return inducing paths, and (iii) processes the free utterance using the optimal path, wherein the optimal path is determined by using (i) the number of nodes placed between the free utterance and the purposed in combination with all other limitations in the claim(s) as defined by applicant. 
	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 04/20/21 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTIM G SHAH/Primary Examiner, Art Unit 2652